






EXHIBIT 10.1




IN THE UNITED STATES DISTRICT CIRCUIT

FOR THE SOUTHERN DISTRICT OF FLORIDA




BARPOINT.COM, INC.,

)

   

)

 

Plaintiff,

)

   

)

 

vs.

)

Case No. 03-60943-CIV-

PRICEGRABBER.COM, LLC and

)

COOKE/MCALILEY

PRICEGRABBER.COM, INC.,

)

   

)

 

Defendants.

)

     




SETTLEMENT AND GENERAL RELEASE AGREEMENT




THIS SETTLEMENT AND GENERAL RELEASE AGREEMENT is entered into on the one part by
BarPoint.com, Inc. (as further defined herein) and on the other part by
PriceGrabber.com, LLC and PriceGrabber.com, Inc. (as further defined herein):

WHEREAS BARPOINT.COM, INC. ("Barpoint" as further defined herein) is the
presumptive assignee of U.S. Patent No. 6,430,554 issued on August 2, 2002 from
U.S. patent application serial no. 09/806,723, claiming priority from
PCT/US00/01885 and U.S. provisional patent application serial no. 60/118,051,
and titled "Interactive System for Investigating Products On a Network" (the
"'554 Patent'');

WHEREAS PRICEGRABBER.COM, LLC and PRICEGRABBER.COM, INC. (together.
"PriceGrabber" as further defined herein) have owned and operated or currently
own and are operating Internet websites including, without limitation, the URLs
"www.pricegrabber.com"; "www.preciomania.com"; "www.precomania.com":
"ca.pricegrabber.com"; "uk.pricegrabber.com," "www.atpgw.com"and
"bottomdollar.com" (and any and all successor URLs);

WHEREAS BarPoint has alleged that PriceGrabber has infringed the '554 Patent by
its offering of the Services in the litigation styled BarPoint.com, Inc. v.
PriceGrabber.com, LLC and PriceGrabber.com, Inc. originally filed in the United
States District Court for the Southern District of Florida, Case No.
03-60943-CIV-Cooke/MeAliley on May 23, 2003 (the "Litigation", as further
defined herein);












--------------------------------------------------------------------------------








WHEREAS PriceGrabber has licensed or is currently licensing, or has agreements
with respect to, its Services to/with Persons, including but in no way limited
to those Persons listed in Appendix A attached hereto, and anticipates licensing
its Services to, and/or entering into agreements with, other Persons in the
future (collectively the "Partners" as further defined herein); and

WHEREAS BarPoint and PriceGrabber (collectively the "Parties" and individually
and respectively the "Party") wish to amicably settle all current and potential
disputes among them.

NOW THEREFORE, in consideration of this settlement and the dismissal with
prejudice of all claims and counterclaims in the Litigation (as defined below),
the receipt of which is hereby acknowledged, each Party agrees to be legally
bound by the terms of this Settlement and General Release Agreement as follows:

DEFINITIONS

The following definitions apply to the stated terms as used in this Settlement
and General Release Agreement:

a. "Agreement" means this Settlement and General Release Agreement, and all
exhibits attached, including Appendix A;

b. "All Claims" means all claims, demands, judgments and causes of action, known
or unknown, for all existing and future damages and remedies that have been,
brought or that could have been brought or could be brought by or on behalf of
BarPoint and/or PriceGrabber in any court, tribunal or forum worldwide with the
exception of any claims arising out of a breach by a Party of the terms of the
Cobrand Agreement, the Proposed Confidentiality Stipulation or the
confidentiality requirement of the Mediated Settlement Agreement. Under this
definition, All Claims includes, but is not limited to, all judgments, claims,
rights, demands, lawsuits, actions, cross-actions, liabilities, damages,
expenses, attorneys' fees, costs, remedies and compensation of any nature
worldwide, whether in tort or in contract, or based upon any wrongful or
intentional act, fraud or misrepresentation, breach of duty or common law, or
arising under or by virtue of  any judicial decision, statute or regulations,
and for all other losses and damages



2




--------------------------------------------------------------------------------








any judicial decision, statute or regulations, and for all other losses and
damages of any kind, INCLUDING BUT NOT LIMITED to the following: all actual
damages; all exemplary punitive, special, incidental damages; all penalties of
any kind, including, WITHOUT LIMITATION, any statutory or other penalties or
liabilities; tax liability; damage to physical or mental health; business
reputation; lost earnings, profits or goodwill; consequential damages; damages
ensuing from loss of credit; and prejudgment and postjudgment interest, costs
and attorney's or other professional advisor's fees. Subject to the foregoing
exceptions, this definition further includes, BUT IS NOT LIMITED TO, all
elements of damages, all remedies and all claims, demands and causes of action
including, WITHOUT LIMITATION, by statute, regulations, judicial decision. This
definition does not include any claim for the enforcement of this Agreement:




c. "BarPoint" means Plaintiff/Counterdefendant BarPoint.com, Inc., and its
agents, employees, officers, directors, shareholders, investors, business
partners, representatives, attorneys, advisors, subsidiaries, affiliates,
successors, principals, heirs and assigns, including, but in no way limited to,
LoyaltyPoint, Inc. and Schoolpop, Inc.;




d "Cobrand Agreement" means the cobrand agreement for the licensing of the
Services by either BarPoint, Inc. or its wholly owned subsidiary, Schoolpop,
Inc., according to the standard terms of PriceGrabber's cobrand agreement (a
copy of which has been provided to BarPoint on August 18, 2004) to be entered
into on the Effective Date;

e. "Consideration" means, without limitation, the following:




a) the Settlement Payment;

 b) the Cobrand Agreement; and

 c) the Voluntary Stipulation of Dismissal;

f. "Dispute" means all events and occurrences arising as a result of
f'riceGrabber's making. using, selling, offering for sale or otherwise providing
the Services, whether such Services are offered or provided solely by
PriceGrabber or by PriceGrabber under agreement with Partners (and includes,
without limitation, the Litigation);




g. "Documents and Things" means all documents and things, materials, and
software provided to a Party by the other Party relating to the Litigation
and/or Dispute;




h. "Effective Date" means the last date on which this Agreement was executed by
a Party (to the extent that the other Party has also executed the Agreement) as
set forth on the attestation page below:




i. "Litigation" means the litigation styled Barpoint.com, Inc. v.
PriceGrabber.com, LLC and PriceGrabber.com, Inc. originally filed in the United
States District Court for the Southern District of Florida, Case No.
03-60943-CIV-Cooke/McAliley on May 23, 2003;




j. "Mediated Settlement Agreement"' means the mediated settlement agreement
reached between the Parties on August 18, 2004 at the mediation conducted by
Lawrence Major, Esq. and the terms contained therein;




k. "Parties" means both BarPoint and PriceGrabber;




1. "Partners" means those Persons that have licensed or are currently licensing,
or will in :the future license Services or otherwise have entered into, or enter
into an agreement(s) with PriceGrabber whereby PriceGrabber provided or provides
Services, including, but in no way limited to, those Persons listed in Appendix
A, attached hereto;




m. "Party" means either of BarPoint and/or PriceGrabber, respectively;




n. "Person" means, as the case may be, any individual, company, government
entity, corporation, partnership, joint venture, association, business,
organization or trust;

o. "PriceGrabber" means Defendants/Counterplaintiffs PriceGrabber.com, LLC and
PriceGrabber.com, Inc., and their agents, employees, officers, directors,
shareholders, members, investors, business partners, representatives, attorneys,
advisors, subsidiaries (both domestic and foreign), affiliates, successors,
principals, heirs and assigns;




p. "Proposed Confidentiality Stipulation" means the Confidentiality Stipulation
proposed by PriceGrabber for adoption in the Litigation that was attached as
Exh. A to PriceGrabber's Motion for Entry of Protective Order filed on July 20,
and which both Parties agreed to comply with during the production and exchange
of Documents and Things during the Litigation;




q. "Services" means the data, information, content. comparison shopping,
shopping, advertising, and any other services previously offered by, currently
offered by, and in the future offered by PriceGrabber to users (including the
general public) through its Internet websites or through other media regardless
of the method of interface to these services and websites including but in no
way limited to, the Internet websites located at the URLs
"www.pricegrabber.com"; "www.preciomania.com"; "www.precomania.com";
"ca.pricegrabber.com"; "www.atpgw.com", "uk.pricegrabber.com" and
"www.bottomdollar.com";




r. "Settlement Payment" means the payment of Two Hundred and Twenty-five
Thousand United States Dollars ($225,000.00) by PriceGrabber to BarPoint;




s. "Voluntary Stipulation of Dismissal" means the Voluntary Stipulation of
Dismissal with prejudice of all claims and counterclaims in the Litigation;




t. In this Agreement, the singular includes the plural and the plural includes
the singular, likewise the disjunctive includes the conjunctive and the
conjunctive includes the disjunctive.



3




--------------------------------------------------------------------------------








TERMS AND CONDITIONS




1. PriceGrabber hereby agrees to make the Settlement Payment within ninety-six
(96) hours of the Effective Date by wire transfer according to instructions to
be provided by BarPoint;

2. PriceGrabber and BarPoint agree to enter into the Cobrand Agreement within
ten (10) days of the Effective Date;

3. The Parties agree to file the Stipulation of Voluntary Dismissal within two
(2) business days of receipt of the Settlement Payment by BarPoint;




RELEASES AND COVENANTS NOT TO SUE




4. To the maximum extent permitted by applicable law, BarPoint hereby absolutely
and forever releases, acquits and discharges PriceGrabber from All Claims that
have accrued to BarPoint as of the Effective Date;




5. BarPoint agrees not to initiate, or cause to be initiated, at anytime any
civil, criminal, or administrative actions or proceedings of any nature
worldwide against PriceGrabber arising in any way out of the '554 Patent,
including any continuations, continuations-in-part, reissues, reexaminations,
extensions substitutes and divisionals of the '554 Patent in the United States
or any foreign country, including, without limitation, any patents that may
issue from pending patent applications, including the foreign applications with
the following numbers: EP 1192563, AU3215000, and JP2002536722;




6. To the maximum extent permitted by applicable law, BarPoint hereby absolutely
and forever releases, acquits and forever discharges the Partners from All
Claims that have accrued to BarPoint prior to the Effective Date for any conduct
relating in any way to the Dispute;



4




--------------------------------------------------------------------------------








7. BarPoint agrees not to initiate, or cause to be initiated, at any time any
civil, criminal, or administrative actions or proceedings arising in any way out
of the '554 Patent against the Partners, in the United States or any foreign
country, for any conduct relating in any way to the Dispute. For the avoidance
of doubt, the covenant in this Para. 7 shall only extend to the making, using,
offering to sell, provision, display, reproduction, use, sale, distribution,
and/or license of the Services to or in conjunction, association, partnership or
under contract with Partners and not to any other independent activities
conducted by the Partners;

8. To the maximum extent permitted by applicable law, PriceGrabber hereby
absolutely and forever releases, acquits and forever discharges BarPoint from
All Claims that have accrued to PriceGrabber prior to the Effective Date;




9. PriceGrabber agrees not to initiate, or cause to be initiated, at any time
any civil, criminal, or administrative actions or proceedings worldwide of any
nature whatsoever against BarPoint relating to the '554 Patent, including any
continuations, continuations-in-part, reissues, reexaminations. extensions,
substitutes and divisionals of the '554 Patent in the United States or any
foreign country including, without limitation, any patents that may issue from
pending patent applications, including; the foreign applications with the
following numbers: EPl192563, AU3215000, and JP2002536722;




10. Notwithstanding the foregoing, the provisions to Paras, 4 through 9 supra
shall in no way restrict the Parties from complying with the obligation to file
the Stipulation for Voluntary Dismissal in Para. 3 supra;




11. In the event that BarPoint is uncertain, and needs clarification, whether an
entity is a Partner, PriceGrabber agrees to respond to any requests from
BarPoint providing the specific corporate identity or name of the entity with
which PriceGrabber has contracted within seven (7) days of the request date.



5




--------------------------------------------------------------------------------








SUFFICIENCY OF CONSIDERATION




12. The Parties acknowledge the sufficiency of the Consideration by signing this
Agreement, and further agree that the Consideration is accepted, without
limitation, in full and final settlement of All Claims as set forth in Paras. 4
through 9 supra and for entry into all terms of this Agreement as set forth
herein;




NON-DISPARAGEMENT




13. The Parties agree to refrain from disparaging each other in any utterance,
writing or other form of communication and shall communicate with reference to
each other only in truthful and respectful terms at all times from the Effective
Date and thereafter;




CONFIDENTIALITY




14. This Agreement, including its terms and Appendix A, are to be kept strictly
confidential by the Parties and shall not be provided to any third party for any
reason whatsoever, other than to each Party's legal advisors in the ordinary
course of business and to financial advisors as required in taking advice or as
strictly necessary to comply with applicable law, including SEC filings and
requirements, except upon the prior express written authorization by both of the
Parties. Notwithstanding any of the foregoing, PriceGrabber may provide the
terms of the Agreement set forth in Paras. 6 and 7 supra to the Partners to the
extent that a Partner(s) makes inquiries of PriceGrabber about the Litigation or
PriceGrabber becomes aware of any law suit or legal proceeding initiated by
BarPoint against a Partner(s) involving the ‘554 Patent and the Services.
BarPoint acknowledges and agrees that the provision by PriceGrabber of



6




--------------------------------------------------------------------------------








the Voluntary Stipulation of Dismissal to any Person shall not constitute a
breach of this Para. 14. Notwithstanding the foregoing, if either of the Parties
have been requested or are required (by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process in connection with either a civil matter or a request of a state or
federal government agency) to disclose any of the terms of the Agreement, for
period of seven (7) years from the Effective Date, that Party will be under an
obligation to promptly notify the other Party of such request(s) so that the
other Party may seek an appropriate protective order or waive its compliance
with the provisions of this Agreement. For a period of seven (7) years from the
Effective Date, the Party to which such request is made warrants that it will
cooperate fully (at the other Party's expense, and in compliance with all
applicable laws rules and regulations) with the other Party in seeking any such
protective order. If, in the absence of a protective order or the receipt of a
waiver hereunder, the Party to which such request is made is, nonetheless,
compelled to disclose any of the terms of the Agreement or else stand liable for
contempt or suffer other censure or penalty, the Party may disclose such
information pursuant to such request or requirement without liability hereunder.
Notwithstanding the foregoing, terms of this Agreement do not have to be kept
strictly confidential to the extent that those specific terms become generally
available to the public other than as a result of an unauthorized disclosure by
either of the Parties or a Partner(s) in violation of the Agreement or otherwise
unauthorized disclosure as the result, directly or indirectly, of the negligent
or careless act and/or omission by/of either Party or a Partner. Each Party
agrees to use its best efforts to not undertake any action (or omission) that
would result in any connection being made, whether overtly or by implication,
between any term of this Agreement and the other Party in any document required
to be filed and/or published by a Party.



7




--------------------------------------------------------------------------------








RETURN OF DOCUMENTS AND THINGS




15. Within seven (7) days of the Effective Date, each Party agrees to return to
the other (or their respective attorneys) all Documents and Things. Each Party
agrees that it shall not make and/or retain any originals or copies of any
Documents and Things, except for copies of any Documents and Things that either
constitute legal documents or that were attached to legal documents in each case
that were served on a Party in this Litigation or that were filed with the
Court, so long as those Documents and Things were served or filed in accordance
with the terms of the Proposed Confidentiality Stipulation;




GOVERNING LAW




16. This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida and otherwise in accordance with the laws of the
United States of America, in each case without reference to its provisions on
conflicts of laws;




17. The Parties hereby submit to the jurisdiction of, and waive any venue
objection to, the United States District Court for the Southern District of
Florida or any court in and for Miami-Dade County, Florida in any litigation
arising out of this Agreement;




ENTIRE AGREEMENT




18. This Agreement contains the ENTIRE AGREEMENT between the Parties hereto with
the exception of the Cobrand Agreement. The terms of this Agreement are
contractual and not a mere recital, and supercede any and all oral and written
arrangements or agreements and represent the entire understanding and agreement
of the Parties;



8




--------------------------------------------------------------------------------








REPRESENTATIONS AND WARRANTIES




19. The Parties represent that they are duly authorized by all necessary
corporate actions to enter into this Agreement on behalf of BarPoint and
PriceGrabber, that they possess all legal authority to perform all material
obligations in accordance with this Agreement, and BarPoint and PriceGrabber
freely and voluntarily enter into this Agreement;

NOTICE




20. Any and all notices, demands or communications required to be given
hereunder shall be in writing and sent by courier or by facsimile to BarPoint
at:




LoyaltyPoint, Inc.

Attention: President

3885 Crestwood Parkway

Suite 550

Duluth, Georgia 30096

Tel.: (770) 638-5101

Fax: (678) 623-3334

And to PriceGrabber at:

PriceGrabber.com, LLC

Attention: General Counsel

10441 Jefferson Boulevard, Suite 200

Culver City, California 90232

Tel.: (310) 736-0030

Fax: (310) 736-0040




21. Each such notice, demand or other communication shall be effective: (a) if
given by facsimile, when such copy is transmitted to the fax number specified in
Para. 20 and mailed to the above address through US post office; (b) if given by
courier, three (3) business days after such communication is deposited with the
courier; or (c) if given by any other means, when delivered at the address
specified in Para. 20;

22. Any Party may, by notice given as provided herein, change the address(es)
and/or addressee to which such notices and communications to it are to be
delivered;



9




--------------------------------------------------------------------------------








MISCELLANEOUS




23. The Parties further state that they have carefully read the Agreement and
know the contents thereof; and acknowledge that they have signed the Agreement
as/by their own free act. The Parties have also had the opportunity to consult
with counsel with respect to their rights and obligations pursuant to this
Agreement;




24. The rights and duties under this Agreement are not assignable or delegable
without the prior express written consent of each Party or, in the case of the
terms contained in Paras. 6 and 7 supra, by the Partner, except that any Party
or Partner may, without the other Party's or the Partner's consent, assign their
rights and duties under this Agreement, and in the case of Partners such rights
shall automatically assign, to any purchaser(s) of all or substantially all of
that Party's or Partner's assets or to any successor(s) of such Party or Partner
by way of merger, consolidation or similar transaction or business
reorganization. It is acknowledged and understood that in the event of any such
assignment(s), the covenants contained in Paras. 5 and 7 shall only extend to
the making, using, offering to sell, provision, display, reproduction, use,
sale, distribution, and/or license of the Services (whether or not in
conjunction with a Partner(s)) and not to any other activities conducted by any
such purchaser(s) and/or successor(s). Subject to the foregoing, this Agreement
shall be binding upon, enforceable by, and inure to the benefit of the Parties
and Partners and their respective successors and assigns.




25. This Agreement may be executed in two counterparts, each of which will be
deemed an original and all of which together will constitute one and the same
instrument.



10




--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date) set

forth below.




BARPOINT.COM, INC. and

PRICEGRABBER.COM, LLC and

LOYALTYPOINT, INC.

PRICEGRABBER.COM, INC.

     

/s/ Paul Robinson

/s/ Kamran Pourzanjani

Paul Robinson

Kamran Pourzanjani

CEO, BarPoint.com, Inc,

for and on behalf of both

3855 Crestwood Parkway

PriceGrabber.com, LLC and

Suite 550

PriceGrabber.com, Inc.

Duluth, Georgia 30096

10441 Jefferson Boulevard

 

Suite 200

 

Culver City, California 90232

  

Date: 9/23/04

Date 9/22/04






11




--------------------------------------------------------------------------------








APPENDIX A




Techbargains.com

Neoseeker

Moredeals.com

Outlet

Game-Revolution

MEL.com

Mexico Web

DVD Talk

Productopia

ConsumerReview

StorageReview.com

Gamers.com

eCoustics.com

Sepuede.com

CiudadEmpresarial.com

SkyBox

Firstlook

PC911

TheBIGPictureDVD.com

SkyBox

Mexico.com

FatWallet.Com

Bens Bargain Center

LaCompu.com

LA RAZA

Linux Voodoo

ValueConsumer.com

Coupon Emporium

DealChecker.com

Mexicoglobal

Achei

DealCatcher.com

Maximum PDA

Valpak.com

Multimedian.com

DealofDay.com

Chalk.com

8wire

Rateitall.com

Cool Site of the Day

Monografias.com

Big Big Savings

Opera

LaCompu.com

OMicro.com.br

TheGeekNextDoor.com

4portalsites.com

UnbeatableDeals.com



12




--------------------------------------------------------------------------------











Free Stuff Center

TotalDeals.com

PricingCentral.com

PCWorld

Ragingminds

DCResource

Valpak.com

411 deals.com

GoGoShopper

Juno

The Globe

Comet

Brighthand

CDROM-Guide.com

Macupdate

DealProvider

Dvspot

VCDHelp

3dSpotlight

AHugeDeal

CamcorderInfo

Superestrella

PSX Extreme

XGR

GameZone

Primenova

Electic

Imaging Resource

MegaGames

Great Savings.com

Clever Coupons

C4.com

Tom's Hardware

Rotten Tomatoes

AMDZone

Bottomdollar.com

Shopnow.com

College Publisher

VisorCentral.com

PCPitstop

SocketA.com

Behelpful.com

iamnotageek.com

CyberGuy.com

Lanbox.net

active decision

DDR-Memory

FilmCritic.com

Pocketpc Freedom

ArsTechnica.com

Via Hardware

EOnline



13




--------------------------------------------------------------------------------











StarMedia

StarMedia

ReviewLocator

EverythingUSB

altoEntertainment

AOL Computer Channel

Vr-zone

DpRevicw

Apollo Guide

Active-Hardware

CPUReview

Amdmb.com

Amdworld

ReviewFinder

GarnePro.com

OSNews.com

CompuServe.com

AOL.com

bruinwalk.com

ICQ – AOL

GraphicsNews.com

RottenTomates – RT

Lanbox.com-PT

Tucows.com

Lockergnome.com

AccessTimeWarner

webshots.com

homenethelp

Digital Media Shopper

tucows-shop.com

TheRegUS

BonesReview,com

Bi1lboard.com

BurnWorld

SLCentral

Computing

ChannetWEB

FlipCode

Askmen

ExclusivePC

DiscoverSanDiego - Time Warner

TweakTown

Small Net Builder

Studyworld

Intel

Javaworld

Linuxworld

Ascully

PCPowcrZone

mikhailtech

GameSpy

GameSpy



14




--------------------------------------------------------------------------------











PCMech

PCTechTalk

Techinformer

EFanGuide.com

xpbargains

Softwareoasis

Softwarenirvana

Hardwarezone

Mods4me

joblo

Guru3d

Couponmountain

Osdn

sleekdeals.com

internet.com

OCPrices

DigitatFan

Matts Music Page

MacOSZone

Metacrawler.com

Dogpile.com

Macworld.com

CyberDrawer

techadvice.com

techdvicecom

ugo.com

gatewav endcap

ifilm.com

familysave.com

EdgeReview.com

readysetgamer.com

MedicalPocketPC.com

seniornet.org

outcriercom

Tweak Database

Sudhian.com

WinXPnews

W2Knews

HardwareExtreme.com

FedSmart,com

toshiba.pricegrabber.com

Graphics.com

Hollywood.com

digitalcamerabuyersguide.com

Maximumpc.com

Movielocity.com

Dealsea.com

NoBuy.com

MMGN

OfferFind.com

HotSavings.com

Techspot



15




--------------------------------------------------------------------------------











igames.com

reviewmart.com

retired.com

legionhardware.com

HardwareExtreme.com

Endcap

DevsDeals

CheatCodes

A Vault

MyFamily

technofile.com

digitallyobsessed.com

HardwareAnalysis

100hot.com

go2net.com

hypermart.com

infospace.comk

pocketpcthoughts.com

GameDemo.com

Playsite.com

Bose.pricegrabber.com endcap

SiliconInvestor.Com

WebMarket.com

DealDude.com

Fool.com

PCMag

CramSession.com

exact.com

gamesdomain.com

explosivelabs.com

Dogpile2.com

MetaCrawler2.com

Infospace2.com

tweakers.com.au

dealsgt.com

psmonline.com

officialxboxmagazine.com

gameworldnetwork.com

macaddict.com

pcgamer.com

ExtremeTech.com

vhavoc.com

tweakxp.com

askthecameraman.com

Ask Jeeves Search

Ask Jeeves Shopping

netgear.pricegrabber.com endcap

Watson.com

dpchallenge.com

nextgadget.com

Macreviewzone.com

Hardwarereview.com



16




--------------------------------------------------------------------------------











Smartpages.com

Viperlair.com

CDRLabs.com

Ask3 results

OpenTechSupport.net

a1-electronics.co.uk

CarSterco.com

binbooks.corn

goingplatinum.com

USByte.com

I-IDTVPub.com

nexium.com

happypuppy

pcphotomag.com

outdoorphotographer.com

anydeals.com

gamershell.com

majorgeeks.com

Fujitsu

Macagent.com

eweek.com

keycode.com

maximonline.com

strategyinformer.com

Buzztone

bluetoothnews.com

blender.com

savesome.net

AMD.com

mycoupons.com

jonmega.com

bgnm.com

driverguide.com

Buzztone1

smartpages1

asante.com

valuemega.com

gotapex.com

bjorn3d.com

ocaddiction.com

technicalgeek.com

wizmall.com

pcemag.com

driversplanet.com

gamingfiles.com

expose2u.com

dealideal.com

myrebates.com

Rock.com

Sound and Vision Magazine

eCoupons.com

Techiwarehouse.com



17




--------------------------------------------------------------------------------











OverClockersRip. net

PaImInfoCenter.com

designtechnica.com

ATrueReview.com

dcdb.com

YupiMSN

copernicshopper.com

a1electronics.net

Subzerotech.com

SearchBug.com

Macromedia.com

LanAddicct.com

NinjaLane.com

RBMods.com

Coupons.com

Comp-Shop.com

DWPG.com

HardwareAccelerated.com

monkeyreview.com

tweaknews.net

twistedmods.com

zapmeta.com

Hardfind.com

pqi.com - Channel Engine

hardavenue.com

3davenue.com

wargamer.com

slickdeals.net

goodbazaar.com

techjuice.net

PhotoGraphic.com

Shutterbug.com

EdigitalPhoto.com

Guju Deals-com

SmartHomeConnection

BigBruin.com

DealCity.com

dealgateway.com

gamersdepot.com

websquare.com

3dnewsnet.com

GruntivIIE.com

Lindows.com

envynews.com

DigitalCameraDen.com

image-acquire.com

sonycams.com

dailywebdeals.com

onlinetonight.net

thedigitalreview.com

findsavings.com

popphoto.com

rn-cmag.com

networkstoday.com

edgenetwork.com

comparisonsearch.com

mcmcse.com

ontheweb.com

techtutorias.com

Twice.com

stuffmagazine.com

CyberCPU.net

BonusTree.com

PalmLoyal.com

techwarelabs.com

smoothgames.com

buffalotech.com

undertag.com

extremeoverclocking.com

DanielWood.com

ocia.net

filefront.com

thehollywoodhi1l.com

geek.com

3dgamers.com

howstuffworks.com

msnlatino.com

msnlatam.com

metacritic.com

bvToys.com

1up.com

premiere.com

devshed.com

aspfree.com

seochat.com

devhardware.com

digibug.com

Kensington

devarticles.com

techworthy.com

tweakfactor.com

allamd.com

zipido.com

copernicmeta.com

popyard.org

gamewinners.com

the-digital-picture.com

terra.com

terralatam.com

terrabrasil.com

audioholics.com

planet42.com

macrumors.com

digi.com

pinnaclesys.com



18




--------------------------------------------------------------------------------











vgpro.com

pcoverload.com

xboxusersgroup.com

pocketpcpassion.com

williamhung.net

averatec.com

search4hardware.pricegrabber.com

web4beauty.pricegrabber.com

hwhell.com

nysaver.com

music.com – spanish

music.com – portugese

pcperspective.com

mxdwn.com

fica.com

proxum.com

passwird.com

jetbar.com

HotHardware

hometheaterspot.com

witi4ll

music.com

Creative Labs

bizreport.com

benq

dink

about.com

linspire.com

dvdangle.com

mobilepc.com

gottadeal.com

backchina.com

LanBox-PT 2

dvdspot.com

smartcomputing.com

pctoday.com

cetips.com

computerpoweruser.com

mp3hq.com

canon.com channel engine

konica channel engine

aperionaudio.com

dealslist.com

SFreader.com

SkyBox.net

dotphoto.com

Digitalcamerainfo.com

cameratown.com

bonafidereviews.com

SkyBox.net ENG

OSTG.com



19




--------------------------------------------------------------------------------











kabc.com

klos.com

kspn.com

kabl.com

kisq.com

kksf.com

kmcl.com

knew.com

ksjo.com

kufx.com

kyld.com

star.com

tripplite.com

macobserver.com

dealsontheweb.com

silentpcreview.com

kfwb.com

kearth 10l.com

videormaker.com

nvnews.net

fastlanehw.com

movcitmag.com

 lanboxusa.com



20


